     Case 2:19-cv-00088-JLS-AFM Document 28 Filed 03/24/20 Page 1 of 2 Page ID #:97




 1    NICOLA T. HANNA
      United States Attorney
 2    BRANDON D. FOX
      Assistant United States Attorney
 3    Chief, Criminal Division
      STEVEN R. WELK
 4    Assistant United States Attorney
      Chief, Asset Forfeiture Section
 5    BRENT A. WHITTLESEY (Cal. Bar No. 73493)
      Assistant United States Attorney
 6    Asset Forfeiture Section
            Federal Courthouse, 14th Floor
 7          312 North Spring Street
            Los Angeles, California 90012
 8          Telephone: (213) 894-5421
            Facsimile: (213) 894-0142
 9          E-mail: brent.whittlesey@usdoj.gov

10    Attorneys for Plaintiff
      United States of America
11
12                            UNITED STATES DISTRICT COURT
13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                    WESTERN DIVISION
15    UNITED STATES OF AMERICA,                    NO. CV 19-00088-JLS (AFMx)
16               Plaintiff,                        DISMISSAL WITH PREJUDICE
17               v.
                                                   [Fed.R.Civ.P. 41(a)(1)(A)(i)]
18
      $599,600.00 IN U.S. CURRENCY,
19
           Defendant.
20
21
      NICHOLAS BEUGG,
22
                  Claimant.
23
24
25          Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, plaintiff
26    United States of America hereby dismisses the above-captioned action with prejudice.
27
28
     Case 2:19-cv-00088-JLS-AFM Document 28 Filed 03/24/20 Page 2 of 2 Page ID #:98




 1     Dated: March 24, 2020               NICOLA T. HANNA
                                           United States Attorney
 2
                                           BRANDON D. FOX
 3                                         Assistant United States Attorney
                                           Chief, Criminal Division
 4
                                           STEVEN R. WELK
 5                                         Assistant United States Attorney
                                           Chief, Asset Forfeiture Section
 6
                                                /s/ Brent A. Whittlesey
 7                                         BRENT A. WHITTLESEY
 8                                         Assistant United States Attorney
 9                                         Attorneys for Plaintiff
10                                         United States of America
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
